DETAILED ACTION
This Office Action is in response to RCE filed January 21, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
On line 18, “substantially” before “in the first alignment direction” should be deleted, because (a) the first symmetry axis should extend in the first alignment direction since otherwise the rotation angle recited on lines 32-33 may not be well-defined, (b) in other words, the limitation “substantially in the first alignment direction” may be indefinite and may not be compliant with the written description requirement, and (c) when the limitation “substantially in the first alignment direction” is recited, “two first lateral side surfaces” of the first light emitting element cannot be “closest to the center of the regular hexagonal shape of the second light emitting element in the first alignment direction” unlike the configuration recited on lines 22-25 since one of the two first lateral side surfaces should be closer to the center of the regular hexagonal shape of the second light emitting element in the first alignment direction when the first symmetry axis does not extend “in the first alignment direction”, but extends “substantially in the first alignment direction”.
On line 21, “substantially” before “in a second alignment direction”, because (a) Applicants do not specifically define what “a second alignment direction” refers to, and therefore, the word “substantially” may at best be redundant, and (b) furthermore, there may be an issue of whether “substantially in a second alignment direction” is “perpendicular to the first alignment direction” or “a second alignment direction” is “perpendicular to the first alignment direction”, one of which may not be compliant with the written description requirement.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

June 3, 2022